FILED
                            NOT FOR PUBLICATION                                DEC 22 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50546

               Plaintiff - Appellee,              D.C. No. 2:09-cr-01067-AHM

  v.
                                                  MEMORANDUM *
DANA RAY REYNOLDS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Dana Ray Reynolds appeals from the 18-month sentence imposed following

his guilty-plea conviction for subscribing to a false tax return, in violation of 26

U.S.C. § 7206(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Reynolds contends that the district court procedurally erred by failing to

properly consider the 18 U.S.C. § 3553(a) sentencing factors, and instead imposed

a sentence based on the court’s displeasure with how the United States Attorney’s

office handled tax cases, assumed the nature of the offense was more serious, and

punished him for conduct other than what he pled guilty to.

         The record reflects that the district court considered the relevant sentencing

factors, in conjunction with Reynold’s mitigating arguments, but found the

circumstances insufficient to warrant a sentence below the one imposed. See Gall

v. United States, 552 U.S. 38, 51 (2007). Reynold’s sentence was based on the

admissions made pursuant to his plea agreement, the seriousness of the offense, the

need to protect the public, and the need to provide adequate deterrence.

         The two-month above-Guideline sentence is substantively reasonable in

light of the totality of the circumstances and the factors set forth in 18 U.S.C.

§ 3553(a). See United States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                             2                                      10-50546